DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on 4/30/2022. Claims 1–14 are pending and are examined below.

Priority
Acknowledgement is made of Applicant’s claim of foreign priority to JP2020-036610, filed on 3/04/2020.

Claim Objections
Claims 2 and 8–9 are objected to because of claim informalities.
	As to claim 2, the claim is grammatically confusing. Namely, the claim recites, “wherein the vehicle control device … the lane change control unit … switches … and … shortens.” This limitation appears that is should rather read, “wherein the vehicle control device … controls the lane change control unit … to switch  … and … to shorten .”
	As to claims 8 and 9, claim elements external environment recognition unit and lane change control unit lack antecedent basis.
	Appropriate correction is required. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: external environment recognition unit and lane change control unit in claims 1–14. 
	The corresponding structure described in the specification as performing the claimed function at least includes: 
“The computation device 68 includes a processor such as a CPU. The computation device 68 realizes various functions by executing programs stored in the storage device 70.” (¶ 39); 
“The external environment recognition unit 80 recognizes the situation occurring around the periphery of the user's own vehicle 120, on the basis of the image information and the detected information output by the external environment sensors 14.” (¶ 47), and
“The action planning unit 86 and the vehicle control unit 88 are collectively referred to as a lane change control unit 92.” (¶ 44); 
“The action planning unit 86 creates an action plan in relation to the automatic control.” (¶ 48), and
“The vehicle control unit 88 performs a travel control in relation to the automatic control in accordance with the action plan.” (¶ 49).
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
	Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1 and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hashimoto et al. (US20180178801A1); from here on referred to as Hashimoto. 

As to claim 1, Hashimoto discloses a vehicle control device comprising:
	an external environment recognition unit that recognizes a situation of a surrounding periphery of a user's own vehicle (“The autonomous driving control device 120 as a part of the autonomous driving system 100 performs the autonomous driving control processing based on the driving environment information 80.” See at least ¶ 99 and FIG. 5.); 
a lane change control unit that executes an automatic lane change by controlling a travel speed and steering of the user's own vehicle based on a recognition result of the external environment recognition unit, the automatic lane change including: a first lane change, which is planned by the lane change control unit based on the recognition result of the external environment recognition unit and executed regardless of an intention of a driver (“The autonomous driving control device 120 as a part of the autonomous driving system 100 performs the autonomous driving control processing based on the driving environment information 80.” See at least ¶ 99 and FIG. 5. “[When] it is necessary to beforehand make a lane change … regardless of the driver's intention …. the autonomous driving control device 120 executes a lane change.” See at least ¶ 162.); and
a second lane change, which is executed in accordance with an intention of the driver (“The autonomous driving system detects the manual lane change operation by the driver and recognizes the driver's intention to travel in the lane L2. Then, the autonomous driving system performs the lane planning such that the vehicle 1 basically travels in the lane L2.” See at least ¶ 70 and FIG. 1.), 
wherein in a case that a request to make the second lane change is detected during a period before start of a vehicle operation in relation to making the first lane change, the lane change control unit switches the automatic lane change to be executed from the first lane change to the second lane change (“[In] a case where the autonomous driving system makes a proposal of a lane change to the driver …. when the driver approves the proposal, the driver's intention is to make the proposed lane change …. [and] a target lane of the proposed lane change is set as the default lane. On the other hand, when the driver rejects the proposal, the driver's intention is to maintain the current state without making a lane change …. [and] the default lane is maintained at the current lane.” That is, when the driver approves the proposal, the lane change control unit switches to the second lane change; if the driver does not approve the proposal, the lane change control unit does not switch to the second lane change. See at least ¶ 78. See also ¶¶ 134–138 and FIG. 12.).

Independent claim 8 is rejected for at least the same reasons as claim 1 as the claims recite similar subject matter but for minor differences.

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2–5 and 9–12 are rejected under 35 U.S.C. § 103 as being unpatentable over Hashimoto in view of Fujii (US20180178716A1).

As to claim 2, a vehicle control device comprising:
	an external environment recognition unit that recognizes a situation of a surrounding periphery of a user's own vehicle (“The autonomous driving control device 120 as a part of the autonomous driving system 100 performs the autonomous driving control processing based on the driving environment information 80.” See at least ¶ 99 and FIG. 5.); 
a lane change control unit that executes an automatic lane change by controlling a travel speed and steering of the user's own vehicle based on a recognition result of the external environment recognition unit, the automatic lane change including: a first lane change, which is planned by the lane change control unit based on the recognition result of the external environment recognition unit (“The autonomous driving control device 120 as a part of the autonomous driving system 100 performs the autonomous driving control processing based on the driving environment information 80.” See at least ¶ 99 and FIG. 5. “[When] it is necessary to beforehand make a lane change … regardless of the driver's intention …. the autonomous driving control device 120 executes a lane change.” See at least ¶ 162.); and
a second lane change, which is executed in accordance with an intention of the driver (“The autonomous driving system detects the manual lane change operation by the driver and recognizes the driver's intention to travel in the lane L2. Then, the autonomous driving system performs the lane planning such that the vehicle 1 basically travels in the lane L2.” See at least ¶ 70 and FIG. 1.), 
wherein in a case that a request to make the second lane change is detected during a period before start of a vehicle operation in relation to making the first lane change, the lane change control unit switches the automatic lane change to be executed from the first lane change to the second lane change (“[In] a case where the autonomous driving system makes a proposal of a lane change to the driver …. when the driver approves the proposal, the driver's intention is to make the proposed lane change …. [and] a target lane of the proposed lane change is set as the default lane. On the other hand, when the driver rejects the proposal, the driver's intention is to maintain the current state without making a lane change …. [and] the default lane is maintained at the current lane.” That is, when the driver approves the proposal, the lane change control unit switches to the second lane change; if the driver does not approve the proposal, the lane change control unit does not switch to the second lane change. See at least ¶ 78. See also ¶¶ 134–138 and FIG. 12.).
	Hashimoto fails to explicitly disclose: 
	setting a predetermined standby time period before start of a vehicle operation in relation to making the first lane change; and 
in a case of switching from the first lane change to the second lane change, shortens the standby period.
	However, Fujii teaches:
	setting a predetermined standby time period before start of a vehicle operation in relation to making a lane change (“The upper limit time period Tmax [i.e., a first standby time period] is a limit time period in which the shallow pressing operation which the driver continues performing can be accepted as the lane change assist request.” That is, Tmax corresponds to a first standby period because it is a time period for a vehicle to prepare for an autonomous lane change. Emphasis added; see at least ¶ 134.); and 
in a case of switching from the lane change to the second lane change, shortens the standby period (“When the lane change assist request is accepted, the driving support ECU 10 executes the lane change assist control.” In other words, in the case when the driver approves the proposal, the standby period for a driver to provide their intention drops to zero by the nature of the invention—i.e., the standby period is shortened to zero in a case of switching from the first lane change to the second lane change. See at least ¶ 82; see also FIG. 6.).
Hashimoto discloses performing a first lane change—which is planned by the lane change control unit based on the recognition result of the external environment recognition unit—a second lane change—which is executed in accordance with an intention of the driver—and switching to a second lane change from a first lane change in a case that a request to make the second lane change is detected during a period before start of a vehicle operation. Fujii teaches setting a predetermined standby time period for performing a lane change, and shortening the standby period when switching to a second lane change. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hashimoto and include the features of: setting a predetermined standby time period before start of a vehicle operation in relation to making a lane change; and in a case of switching from the lane change to the second lane change, shortens the standby period, as taught by Fujii, because, as suggested by Fujii, these features are useful for preventing the case in which “the lane change assist control may be started at a time point at which the driver has already forgot when the driver started performing the operation on the turn signal operation unit. In this case, the lane change assist which is not along with the driver's intention is executed.” (See at least ¶ 4). Furthermore, Examiner notes that Fujii performs an automatic lane change, which is similar to performing a first lane change—i.e., an automatic lane change which is executed regardless of the intention of the driver. Thus, one of ordinary skill in the art would have found it obvious to include the first standby period of Fujii before the first lane change as disclosed by Hashimoto.

Independent claim 9 is rejected for at least the same reasons as claim 2 as the claims recite similar subject matter but for minor differences.

As to claims 3 and 10, Hashimoto fails to explicitly disclose wherein: in the first lane change, a first standby time period is set before start of a vehicle operation in relation to making the lane change; in the second lane change, a second standby time period is set before the start of the vehicle operation in relation to making the lane change; and the second standby time period is shorter than the first standby time period.
	However, Fujii teaches wherein: in the first lane change, a first standby time period is set before start of a vehicle operation in relation to making the lane change; in the second lane change, a second standby time period is set before the start of the vehicle operation in relation to making the lane change; and the second standby time period is shorter than the first standby time period (“The assist request confirmation time period Tmin [i.e., a second standby time period] is a time period to confirm the driver's request for the lane change assist …. The upper limit time period Tmax [i.e., a first standby time period] is a limit time period in which the shallow pressing operation which the driver continues performing can be accepted as the lane change assist request.” That is, Tmin corresponds to a second standby period because it is a time period for a driver to provide their intention to perform a lane change—i.e., before a second lane change—and Tmax corresponds to a first standby period because it is a time period for a vehicle to prepare for an autonomous lane change. Emphases added; see at least ¶ 134. See also S17 of FIG. 6, which shows that the secondary standby time period Tmin is shorter than the first time period Tmax).
	Hashimoto discloses performing a first lane change—which is planned by the lane change control unit based on the recognition result of the external environment recognition unit—a second lane change—which is executed in accordance with an intention of the driver—and switching to a second lane change from a first lane change in a case that a request to make the second lane change is detected during a period before start of a vehicle operation. Fujii teaches setting a first standby period and a second standby period for a lane change and a second lane change, respectively; in which the second standby period is shorter than the first standby period.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hashimoto and include the feature of: wherein: in a lane change, a first standby time period is set before start of a vehicle operation in relation to making the lane change; in the second lane change, a second standby time period is set before the start of the vehicle operation in relation to making the lane change; and the second standby time period is shorter than the first standby time period, as taught by Fujii, because, as suggested by Fujii, this feature is useful for preventing the case in which “the lane change assist control may be started at a time point at which the driver has already forgot when the driver started performing the operation on the turn signal operation unit. In this case, the lane change assist which is not along with the driver's intention is executed.” (See at least ¶ 4). Furthermore, Examiner notes that Fujii performs an automatic lane change, which is similar to performing a first lane change—i.e., an automatic lane change which is executed regardless of the intention of the driver. Thus, one of ordinary skill in the art would have found it obvious to include the first standby period of Fujii before the first lane change as disclosed by Hashimoto.

As to claims 4 and 11, Hashimoto fails to explicitly disclose wherein, in a case that a request to make the second lane change is detected after elapse of the first standby time period, the lane change control unit does not accept the request to make the second lane change.
	However, Fujii teaches wherein, in a case that a request to make the second lane change is detected after elapse of the first standby time period, the lane change control unit does not accept the request to make the second lane change (“Even if the LCA [lane change assist] start condition is established after a timing … has reached the upper limit time period Tmax without the establishment of the LCA start condition, the LCA is not started. Namely, the LCA is prohibited from being started.” See at least ¶ 153.).
	Hashimoto discloses performing a first lane change—which is planned by the lane change control unit based on the recognition result of the external environment recognition unit—a second lane change—which is executed in accordance with an intention of the driver—and switching to a second lane change from a first lane change in a case that a request to make the second lane change is detected during a period before start of a vehicle operation. Fujii teaches setting a first standby period and a second standby period for a first and a second lane change, respectively; in which the second standby period is shorter than the first standby period; and in a case that a request to make the second lane change is detected after elapse of the first standby time period, the lane change control unit does not accept the request to make the second lane change.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hashimoto and include the feature of: wherein, in a case that a request to make the second lane change is detected after elapse of the first standby time period, the lane change control unit does not accept the request to make the second lane change, as taught by Fujii, because, as suggested by Fujii, these features are useful for the purposes of  “prevent[ing] the driver from feeling discomfort. In addition, the lane change assist device can prevent the driver from putting too much trust in the lane change assist device and from neglecting to monitor the surrounding of the own vehicle by himself/herself.” (See at least ¶ 170).

As to claims 5 and 12, Hashimoto fails to explicitly disclose:
	the intention of the driver is indicated by operation of a turn signal lever;
	the turn signal lever is configured to be operated in one direction and another direction about a neutral position;
	an operating range of the turn signal lever includes a first operating range centered about the neutral position, and a second operating range that exceeds the first operating range; and
	the lane change control unit executes the second lane change in a case that the turn signal lever is held by the driver in the first operating range for a predetermined time period or longer.
	However, Fujii teaches:
	the intention of the driver is indicated by operation of a turn signal lever (“The lane change assist request detection means is configured to detect the lane change assist request when the turn signal lever is held at the first operation position and a time period in which the turn signal is held at the first operation position is equal to or longer/more than the assist request confirmation time period.” Emphasis added; see at least ¶ 23.);
	the turn signal lever is configured to be operated in one direction and another direction about a neutral position (See at least ¶ 22 and FIG. 4 which describe the structure of the turn signal lever.);
	an operating range of the turn signal lever includes a first operating range centered about the neutral position, and a second operating range that exceeds the first operating range (See at least ¶ 22 and FIG. 4 which describe the structure of the turn signal lever.);  and
	the lane change control unit executes the second lane change in a case that the turn signal lever is held by the driver in the first operating range for a predetermined time period or longer (“The lane change assist request detection means is configured to detect the lane change assist request when the turn signal lever is held at the first operation position and a time period in which the turn signal is held at the first operation position is equal to or longer/more than the assist request confirmation time period.” Emphasis added; see at least ¶ 23.).
	Hashimoto discloses performing a first lane change—which is planned by the lane change control unit based on the recognition result of the external environment recognition unit—a second lane change—which is executed in accordance with an intention of the driver—and switching to a second lane change from a first lane change in a case that a request to make the second lane change is detected during a period before start of a vehicle operation. Fujii teaches executing the second lane change in a case that a turn signal lever, representative of a driver’s intention, is held by the driver for a predetermined time period or longer.	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hashimoto and include the features of: the intention of the driver is indicated by operation of a turn signal lever; the turn signal lever is configured to be operated in one direction and another direction about a neutral position; an operating range of the turn signal lever includes a first operating range centered about the neutral position, and a second operating range that exceeds the first operating range; and the lane change control unit executes the second lane change in a case that the turn signal lever is held by the driver in the first operating range for a predetermined time period or longer, as taught by Fujii, because on the one hand using a turn signal lever to indicate the intention of a driver is well known in the art, and on the other hand Fujii suggests that providing a predetermined time to provide a driver’s intention is useful for preventing the case in which “the lane change assist control may be started at a time point at which the driver has already forgot when the driver started performing the operation on the turn signal operation unit. In this case, the lane change assist which is not along with the driver's intention is executed.” (See at least ¶ 4).

Claims 6 and 13 are rejected as being unpatentable over Hashimoto in view of Fujii as applied to claim 5, further in view of Masatoshi et al. (JP2016071514A; from here on referred to as Masatoshi)

As to claims 6 and 13, Hashimoto fails to explicitly disclose in a case that a direction of lateral movement of the first lane change and a direction of lateral movement indicated by the turn signal lever are identical, the lane change control unit switches the lane change to be executed from the first lane change to the second lane change.
	However, Fujii teaches in a case that a direction of lateral movement of the first lane change and a direction of lateral movement indicated by the turn signal lever are identical, the lane change control unit switches the lane change to be executed from the first lane change to the second lane change (“The lane change assist request detection means is configured to detect the lane change assist request when the turn signal lever is held at the first operation position and a time period in which the turn signal is held at the first operation position is equal to or longer/more than the assist request confirmation time period.” Emphasis added; see at least ¶ 23; see also ¶ 73 and FIG. 4 which teach the mechanical operation of the turn signal lever. Examiner notes that Fujii invention operates by having a driver operate the turn signal lever to indicate a left or a right turn in order for the lane change assist to perform a corresponding left or right turn.).
	Hashimoto discloses performing a first lane change—which is planned by the lane change control unit based on the recognition result of the external environment recognition unit—a second lane change—which is executed in accordance with an intention of the driver—and switching to a second lane change from a first lane change in a case that a request to make the second lane change is detected during a period before start of a vehicle operation. Fujii teaches executing the second lane change in a case that a turn signal lever, representative of a driver’s intention, is held by the driver for a predetermined time period or longer; and switching to a second lane change when the direction of lateral movement of the intended change and direction indicated by the turn switch lever agree.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hashimoto and include the feature of: in a case that a direction of lateral movement of the first lane change and a direction of lateral movement indicated by the turn signal lever are identical, the lane change control unit switches the lane change to be executed from the first lane change to the second lane change, as taught by Fujii, because having a driver operate the turn signal lever to indicate a left or a right turn in order for a lane change assist to perform a corresponding left or right turn is a well-known feature in the art as most drivers intuitively use the turn signal lever while performing lane changes. As the incorporation of the above feature taught by Fujii corresponds to a use of  a known technique to improve a similar device in the same way, the incorporation of the above feature taught by Fujii is obvious. See MPEP 2141 (III).
	The combination of Hashimoto and Fujii fails to explicitly disclose in a case that the direction of lateral movement of the first lane change and the direction of lateral movement indicated by the turn signal lever are opposite, the lane change control unit cancels the first lane change.
	However, Mashimoto teaches in a case that the direction of lateral movement of the first lane change and the direction of lateral movement indicated by the turn signal lever are opposite, the lane change control unit cancels the first lane change (“For example, when a driver's line change to the right lane is proposed, when the driver does not want this, it is possible to instruct to cancel the lane change to the right lane by performing the turn signal operation at the time of left turn which is the opposite direction. [] Since the winker lever [i.e., turn signal] operation is usually worn by the driver as a lane change operation, the winker lever operation in the direction opposite to the direction of the car line change is an intuitive lane change cancellation for the driver.” See at least ¶ 6.). 
	Hashimoto discloses performing a first lane change—which is planned by the lane change control unit based on the recognition result of the external environment recognition unit—a second lane change—which is executed in accordance with an intention of the driver—and switching to a second lane change from a first lane change in a case that a request to make the second lane change is detected during a period before start of a vehicle operation. Fujii teaches executing the second lane change in a case that a turn signal lever, representative of a driver’s intention, is held by the driver for a predetermined time period or longer; and switching to a second lane change when the direction of lateral movement of the intended change and direction indicated by the turn switch lever agree. Mashimoto teaches canceling the lane change when the direction of lateral movement of the intended change and direction indicated by the turn switch lever.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hashimoto and Fujii with the feature of: in a case that the direction of lateral movement of the first lane change and the direction of lateral movement indicated by the turn signal lever are opposite, the lane change control unit cancels the first lane change, as taught by Mashimoto, because as suggested by Mashimoto, “it is desirable that an operation indicating that the driver does not want to change lanes is also easy to understand.” See at least ¶ 4. 

Claims 7 and 14 are rejected as being unpatentable over Hashimoto in view of Smith et al. (US20180362084A1; from here on referred to as Smith).

As to claims 7 and 14, Hashimoto fails to explicitly disclose wherein, in a case that a decision to cancel the first lane change is made, the lane change control unit does not execute the second lane change even if the driver requests the second lane change within a predetermined time period after the decision to cancel.
	However, Smith teaches wherein, in a case that a decision to cancel the first lane change is made, the lane change control unit does not execute the second lane change even if the driver requests the second lane change within a predetermined time period after the decision to cancel (“An operator/passenger may abort an autonomous lane-change …. As a result, a suppression timer is started that temporarily suppresses lane-changes in the direction of the aborted lane-change.” That is, a driver may not provide an intention or request to perform a lane change within the suppression time interval. See at least ¶ 3.).
	Hashimoto discloses performing a first lane change—which is planned by the lane change control unit based on the recognition result of the external environment recognition unit—a second lane change—which is executed in accordance with an intention of the driver—and switching to a second lane change from a first lane change in a case that a request to make the second lane change is detected during a period before start of a vehicle operation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hashimoto with the feature of: wherein, in a case that a decision to cancel the first lane change is made, the lane change control unit does not execute the second lane change even if the driver requests the second lane change within a predetermined time period after the decision to cancel, as taught by Smith, because prevent a driver from requesting a lane change after performing a lane change cancelation is a useful feature for preventing an unwanted lane change. As the incorporation of the above feature taught by Smith corresponds to a use of  a known technique to improve a similar device in the same way, the incorporation of the above feature taught by Smith is obvious. See MPEP 2141 (III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668